Citation Nr: 1826116	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected left shoulder disability. 

2.  Entitlement to service connection for a left arm disability, to include as secondary to the service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968 and from December 1990 to March 1991, and also had Reserve duty with the Army National Guard.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for the Veteran's claimed cervical spine and left arm disabilities. 

In October 2011, the Veteran testified before a Decision Review Officer (DRO) at the Jackson RO, and in May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both proceedings are associated with the claims file. 

These matters were previously before the Board in June 2016 and June 2017, when they were remanded for additional development.


FINDINGS OF FACT

1.  The evidence of record demonstrates that a cervical spine disorder did not have its onset in service or within a year of service, and was not caused or aggravated by his service-connected left shoulder disability.

2.  The evidence of record demonstrates that a left arm disability did not have its onset in service or within a year of service, and was not caused or aggravated by his service-connected left shoulder disability.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a left arm disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Analysis

The Veteran has asserted that his cervical spine and left arm disabilities are caused by his service, to include his service connected left shoulder disability.  

Direct and Presumptive Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

At the outset, the Board finds that there is no documented evidence of record indicating that he was diagnosed with cervical spine arthritis within one year from his separation from service.  On April 3, 1991, at the Veteran's separation examination a normal spine was noted.  On April 5, 1991 there was a notation made of low back pain upon loading a truck, but no diagnosis was made with regard to either a cervical spine or nervous system disability.  There is also a lack of medical evidence of symptoms until many years following service, continuity of symptomology in not shown.  

The existence of a current disability is not at issue in this appeal.  The Veteran has a diagnosis of cervical spine degenerative joint disease as noted in his August 2010 and September 2016 VA examination reports.  Furthermore, as diagnosed at his September 2016 VA examination the Veteran has left sided radiculopathy of his upper extremity.  For both claims, the issues of in-service incurrence and a relationship to service remain at issue.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  

With regard to an in service event or injury, the Veteran's STRs note that the Veteran incurred a November 1983 accident in which he reported experiencing pain in his neck and shoulders.  The Veteran has asserted that his cervical spine and left arm conditions both are a result of this accident.  Accordingly, the second element, an in-service event, is met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Finally, the Board must consider whether the Veteran's cervical spine and left arm disorder are related to his in service reports of injury and pain.  See 38 C.F.R. § 3.303(a), 3.310; Shedden, 381 F.3d at 1167.  It is this final element of Shedden upon which the Veteran's claims fail because the preponderance of the evidence of record is against a finding that the Veteran's cervical spine and left arm disabilities are related to his service.

In June 2010 the Veteran was afforded a VA examination for his cervical spine and left shoulder disabilities.  At that examination the examiner made note of the Veteran's reports that he had sustained injury to his neck and left side when he was run over by a cargo truck during service in 1983.  The Veteran had a further history of a cervical fusion in 1997.  At that examination, the Veteran described his pain in his back radiating down to his left side as an achy pain.  X-ray of the cervical spine revealed evidence of anteriror fusion with a narrowing of all disc spaces and degenerative changes.  

In August 2010 the Veteran was afforded another VA examination for his cervical spine; at that time, the Veteran had diagnosed degenerative spine disease with cervical radiculopathy which he claimed was secondary to his accident in service.  MRI of the cervical spine showed post fusion changes with degenerative disc disease with multilevel spinal and foraminal stenosis.  The examiner opined that degenerative disc disease is exceedingly common and the risk for such increases with age.  He found that there is no medical evidence that the type of injury the Veteran sustained in service causes, or predisposes the development of degenerative spine or disc disease.  Therefore, the examiner found it would be speculative for him to find that the Veteran's cervical spine disability as caused by his in service injury.  

In October 2010 the examiner provided an addendum to his opinion, finding that, based on his review of the Veteran's medical records and his August 2010 examination, it was less likely as not that the Veteran's cervical spine disorder was the result of his in service accident.  

In March 2012 the Veteran was afforded another VA examination for his left shoulder and arm conditions.  At that examination the Veteran continued to report an achy pain traveling down from his neck to his shoulder area to his arm and his hand, intermittently but becoming more frequent.  He noted that the pain was originating from his neck and not his shoulder, and that he also had left arm tingling since the accident occurred in 1983.  The examiner noted that the Veteran was seen in a neurology clinic in December 2010 and that he had decreased strength in his left triceps and decreased pin prick sensation.  
In May 2016 the Veteran testified at a video conference hearing that he was a tank commander he was hit on the back of his shoulder and it hurt his head.  He noted being hospitalized for the injury, and noted that he has neck pain as a result of the injury which he has had treatment for since.  

In July 2016 a VA examination was obtained for the Veteran's cervical spine, left arm and peripheral nerve conditions.  At the Veteran's peripheral nerve examination the examiner diagnosed him with cervical radiculopathy.  At his cervical spine examination the examiner found that the Veteran had a history of cervical fusion between 2001 and 2013 and also had arthritis of the cervical spine.  The Veteran reported after being struck by a vehicle in service he had a concussion and continues to go back and forth from the doctor.  He reported cervical spine fusion in 2001 and again in 2013 and noted after such he was not able to turn his neck fully, and he had constant pain in the neck extending to the fingertips.  The examiner noted that according to literature, degenerative disc disease is not really a disease but is a term used to describe the normal changes in the spinal discss during aging.  He further stated that during aging spinal discs break down or "degenerate," resulting in degenerative disc disease.  Therefore, the examiner found that the Veteran's cervical spine arthritis was less likely than not related to the Veteran's in service accident.  

Specifically, the examiner found that the Veteran's claims file and medical evidence was absent for any evidence of a left arm condition.  The examiner referred to medical literature which finds it common for pain to refer from the shoulder down the arm.  The examiner also found that the Veteran's left arm pain was most likely due to his past cervical spine surgeries, and not his November 1983 accident in service.  With regard to whether the Veteran's cervical spine disability was caused by his 1983 accident, the examiner found that the type of injury the Veteran incurred in service does not clinically result in long term residuals.  The examiner found that the Veteran's claims file was absent any neck pain at the time of the incident and therefore his condition was less likely than not caused by service.  

Thereafter, the Board remanded the claim again in June 2017 as the July 2016 examiners failed to adequately address the Veteran's November 1983 report of neck pain following his accident.  In September 2017 an opinion was rendered with regard to the etiology of the Veteran's cervical spine and left arm disabilities.  The examiner noted that it was less likely as not that the Veteran's cervical spine disability was caused by his in service event.  The examiner considered the Veteran's November 1983 report of pain in the neck after the accident, but found no objective findings that the neck sustained any pathological damage to the Veteran's cervical spine after the accident.  No diagnosis of the neck existed until many years after the accident; further, although the examiner noted that degenerative disc disease is a condition of aging, it can also be caused by trauma or overuse.  However, the November 1983 accident did not show significant trauma to the neck that would have resulted in such.  

The Board finds that direct service connection is not warranted as the evidence of record demonstrates that a cervical spine and left arm disorder is not related to service.  First, the Board affords the 2016 and 2017 medical opinions significant value because they was based on a thorough review of the record, an examination of the Veteran, and a thoughtful analysis of the Veteran's history to include his in-service and post service complaints of neck pain.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Additionally, the VA examiners' opinions are consistent with the Veteran's medical history.

Secondary Service Connection

With respect to the Veteran's secondary claims, the Board will now address  whether the Veteran's diagnosed cervical spine and left arm disabilities were caused or aggravated beyond their natural progression by his service-connected left shoulder condition.

The July 2016 examiner found that the Veteran's left shoulder disability was not causing his cervical spine or left arm condition.  Specifically regarding the Veteran's cervical spine, the examiner stated that a shoulder strain does not clinically correlate to a condition of the neck.  The examiner found that the Veteran's in service injuries were acute and minor without evidence of fracture, muscle or tendon injury.  The examiner further noted that evidence based in literature does not support a shoulder strain as being the cause of a neck condition.  

The September 2017 VA examiner found that the Veteran's cervical spine disability and left arm disability were less likely as not caused or aggravated by his service-connected left shoulder disability.  Specifically, the examiner noted that the Veteran's arthritis is considered a condition of aging, and the Veteran having neck pain 10-12 years following his discharge was not adequate objective evidence that the Veteran's shoulder caused his neck condition.  With regard to the Veteran's left arm the examiner stated that cervical radiculopathy is caused by a condition of the nerve at the foramina of the cervical spine, originating in the neck.  Therefore, the examiner opined that radiculopathy was less likely than not caused by or aggravated by the Veteran's service-connected left shoulder disability.  

The Board does not afford significant probative weight to the lay statements that the Veteran's cervical spine arthritis and left arm radiculopathy were caused by or are related to his in-service accident, or to his service-connected left shoulder.  As a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed disorders, as the development of arthritis, degenerative disk disease, and radiculopathy and whether they are related to the described in-service injury requires medical expertise and are not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, he is not competent to opine as to the relationship between his service-connected left shoulder and his claimed disorders.

The only medical opinions of record addressing the claimed relationships are negative.  No competent medical opinions linking his neck and left arm conditions have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current disorders were not caused by or aggravated by his service-connected left shoulder.  The Board finds that the Veteran's lay statement are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and their medical expertise.
The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed cervical spine and left arm conditions are directly related to service, or in the alternative, secondary to a service-connected left shoulder disability, and the claims must be denied.


ORDER

Service connection for a cervical spine disability, to include as secondary to the service-connected left shoulder disability, is denied. 

Service connection for a left arm disability, to include as secondary to the service-connected left shoulder disability, is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


